Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 14, 2022 has been entered.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Response to Arguments
Applicants arguments filed March 14, 2022 (“Remarks”) have been fully considered. They are not persuasive for the following reasons:
Re Van Bommel and Sam fail to teach or disclose wherein the first light source comprises a display and, further, wherein the display is a LCD: Examiner respectfully disagrees (Remarks pp. 8-9). Van Bommel teaches that the first light may be a display in at least ¶¶ 81 and 402. Moreover, in ¶40 it teaches that the display may be an LCD.
Therefore, this argument is not persuasive.
Re Van Bommel and Sam fail to teach or disclose wherein the combination of the first and second light has a greater spectral density than the first light alone: Examiner respectfully disagrees (Remarks pp. 8-9). Van Bommel explicitly teaches in ¶¶101-102 that the colors of the light sources may be different colors. Indeed, in ¶102 Van Bommel teaches: “The first light 111, second light 121, third light 131 and the further light source light 141 have mutually differing spectral power distributions, such as e.g. blue, green, red and UV.” (emphasis added).
Therefore, this argument is not persuasive.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Van Bommel et al. US 2021/0195148 (“Van Bommel”) in view of Sam et al. US 20180123067 (“Sam”).
Van Bommel teaches (abstract; ¶¶8, 18, 27-33, 40, 59, 63-67, 101-105; Figs. 1A, 2A, 4; claim 1):
Re 1: a first light source based on a red-green-blue (RGB) model, located on a first wall of the enclosed space, and configured to generate a first light, wherein the first light source comprises a display (¶¶8, 40); and 
a second light source separate from the first light source, based on an alternative to the RGB model, located in the enclosed space, and configured to generate a second light such that a combination of the first light and the second light has a greater color rendering index (CRI) and spectral density than the first light alone (Fig. 1A: see lights 111-141; abstract; ¶101: teaching lights of different colors are used in combination thus increasing the spectral density; claim 1).

Van Bommel is silent as to the second light source, located on a second wall of the enclosed space.

Sam teaches: the second light source, located on a second wall of the enclosed space. (Fig. 12; ¶40-45; Fig. 12; claim 1).
Sam broadly teaches the combination of physically separated light sources within an aircraft cabin to generate a higher CRI (see, e.g., ¶45; abstract; Fig. 12). Further, Sam positively states that “[f]or instance, in an embodiment, the primary LEDs consist of an Amber LED, a Cyan LED, a Magenta LED, and an Orange LED. A person skilled in the art will appreciate that additional color LEDs may be provided as part of the primary LEDs.” (¶44).
Van Bommel also explicitly teaches that its lighting system may be used for stage and general lighting situations. (¶¶1, 11, 18). This comes in addition to the teachings that Van Bommel teaches creating a higher CRI index by combining an RGB and non-RGB source (abstract; ¶101).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Van Bommel with Sam to separate out light sources, at least some being based on RGB and others not, in order to create an ambient environment of a higher CRI.

Re 2: wherein the first light source is configured as a display in the enclosed space and the second light source is configured as a complementary light source (second light source complements to improve CRI).

Re 3: a controller 300 coupled to the first light source and the second light source and configured to control the second light source to generate the second light to complement a spectrum of the first light such that the combination of the first light and the second light results in a more constant spectrum of visible light than the first light alone or the second light alone.

Re 4: an input device coupled to the controller and configured to receive user input corresponding to a desired light in the enclosed space, wherein the controller is further configured to control the first light source and the second light source to cause the combination of the first light and the second light to produce the desired light (¶¶63-66).

Re 5: wherein the first wall is a ceiling of the enclosed space and the second wall is at least one of a sidewall or a floor of the enclosed space ( see combo above).

Re 6: wherein the first light source is a liquid crystal display (¶¶8, 40).

Re 7: the first light source includes first lighting elements configured to generate red, green, and blue light; and the second light source includes second lighting elements configured to generate at least one of cyan light, amber light, or lime light (abstract; ¶¶27-33).

Re 8: Van Bommel does not teach wherein the enclosed space is located in an aircraft cabin.

Sam teaches wherein the enclosed space is located in an aircraft (abstract; claim 1; Fig. 12).

Van Bommel teaches a projection light system usable wherever such systems can be used. Sam teaches that projection light systems can advantageously be used for many reasons; for example, displaying seat information or other personalized information for passengers.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Van Bommel with Sam’s teachings in order to utilize the projection system in an aircraft to aid passengers or to provide a high quality lighted interior; further, Van Bommel teaches using his taught system for general lighting.

Re 9: Van Bommel teaches a first light source located on a first wall of the enclosed space configured to generate a first light, wherein the first light source is a display (¶¶8, 40);
a second light source separate from the first light source and configured to generate a second light that has a different spectrum from the first light;
a controller 300; and
a tangible, non-transitory memory configured to communicate with the controller, the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the controller, cause the controller to perform operations comprising (¶60):
controlling the first light source to generate the first light, and
4815-6364-53631565667.34400/125893US02controlling the second light source to generate the second light such that a combination of the first light and the second light has a greater color rendering index (CRI) than the first light alone (¶60).

Van Bommel is silent as to the second light source, located on a second wall of the enclosed space.

Sam teaches: the second light source, located on a second wall of the enclosed space. (Fig. 12; ¶40-45; Fig. 12; claim 1).
Sam broadly teaches the combination of physically separated light sources within an aircraft cabin to generate a higher CRI (see, e.g., ¶45; abstract; Fig. 12). Further, Sam positively states that “[f]or instance, in an embodiment, the primary LEDs consist of an Amber LED, a Cyan LED, a Magenta LED, and an Orange LED. A person skilled in the art will appreciate that additional color LEDs may be provided as part of the primary LEDs.” (¶44).
Van Bommel also explicitly teaches that its lighting system may be used for stage and general lighting situations. (¶¶1, 11, 18). This comes in addition to the teachings that Van Bommel teaches creating a higher CRI index by combining an RGB and non-RGB source (abstract; ¶101).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Van Bommel with Sam to separate out light sources, at least some being based on RGB and others not, in order to create an ambient environment of a higher CRI.

Re 10: wherein the first light source is based on a red-green-blue (RGB) model and the second light source is based on an alternative to the RGB model, and wherein the first wall is a ceiling of the enclosed space and the second wall is at least one of a sidewall or a floor of the enclosed space (see combo above).

Re 11: wherein the operations further comprise controlling the second light source to generate the second light to complement a spectrum of the first light such that the combination of the first light and the second light results in a more constant spectrum of visible light than the first light alone or the second light alone.

Re 12: wherein the operations further comprise: analyzing at least one of the first light or the second light: and determining how to control at least one of the first light source or the second light source based on results of the analyzing (see, at least, ¶¶17, 60-67).

Re 13: further comprising an input device configured to receive user input corresponding to a desired light, wherein the operations further comprise controlling the second light source based on the desired light.

Re 14: wherein the first light source is a liquid crystal display (¶¶8, 40).

Re 15: wherein: the first light source includes first lighting elements configured to generate red, green, and blue light; and the second light source includes second lighting elements configured to generate at least one of cyan light, amber light, or lime light.

Re 16: Van Bommel teaches generating, by a first light source that is based on a red-green-blue (RGB) model, first light, the first light source being located on a first wall of the enclosed space, wherein the first light source is a display (¶¶ 8,40); and 
generating, by a second light source that is separate from the first light source and is based on an alternative to the RGB model, a second light such that a combination of the first light and the second light has a greater color rendering index (CRI) than the first light alone.

Sam teaches: wherein the second light source is located on a second wall of the enclosed space. (Fig. 12; ¶40-45; Fig. 12; claim 1).
Sam broadly teaches the combination of physically separated light sources within an aircraft cabin to generate a higher CRI (see, e.g., ¶45; abstract; Fig. 12). Further, Sam positively states that “[f]or instance, in an embodiment, the primary LEDs consist of an Amber LED, a Cyan LED, a Magenta LED, and an Orange LED. A person skilled in the art will appreciate that additional color LEDs may be provided as part of the primary LEDs.” (¶44).
Van Bommel also explicitly teaches that its lighting system may be used for stage and general lighting situations. (¶¶1, 11, 18). This comes in addition to the teachings that Van Bommel teaches creating a higher CRI index by combining an RGB and non-RGB source (abstract; ¶101).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Van Bommel with Sam to separate out light sources, at least some being based on RGB and others not, in order to create an ambient environment of a higher CRI.

Re 17: controlling, by a controller, the second light source to generate the second light to complement a spectrum of the first light such that the combination of the first light and the second light results in a more constant spectrum of visible light than the first light alone or the second light alone.

Re 18: analyzing, by the controller, at least one of the first light source or the second light source, and determining, by the controller, how to 4815-6364-53631765667.34400/125893US02control at least one of the first light source or the second light source based on results of the analyzing.

Re 19: receiving, by an input device, user input corresponding to a desired light, and controlling, by the controller, the second light source based on the desired light.

Re 20: wherein the first light source is a liquid crystal display (¶¶8, 40).

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279. The examiner can normally be reached M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “The light modulators may be small liquid crystal panels (called micro-displays) for each primary color. The red images, the green images, and the blue images are then combined by optics and projected on a screen. The projection may be a front projection or a rear projection.” ¶8
        2“ The present invention may also be used in an LCD (liquid crystal display) based system, often indicated as 3LCD, as to each color a LCD is dedicated. LCD projectors use three liquid crystal panels, each tasked with creating an image using just one of the primary colors (red, green, and blue). All three may be projected at once. Therefore, in such embodiments, it is possible to simultaneously irradiate the SLMs, such as the three (or optionally four) LCDs. Hence, in embodiments the spatial light modulator system is multi-LCD based.” ¶40